Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5 allowed.
The following is an examiner’s statement of reasons for allowance: Although the prior art discloses a step device for a vehicle, the step device comprising: a movable step supported under a door opening; and a coupling member supported by a sliding door that opens and closes in a vehicle front-rear direction with a shifting zone in a vehicle width direction, the coupling member being configured to engage with the movable step to move the movable step in the vehicle width direction in conjunction with opening and closing of the sliding door, wherein: the movable step is provided with a guide rail that opens downward and extends in the vehicle front-rear direction; and the coupling member includes a fixed member fixed to the sliding door, an arm member configured to turn in an up-down direction and coupled to the fixed member, the prior art does not disclose or render obvious, absent impermissible hindsight, these features in combination with a guide roller supported by the arm member and disposed inside the guide rail, and an urging member configured to apply to the arm member an urging force in a direction in which the guide roller turns upward as required by Claim 1.
Claims 2-5 depend from Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN A EVANS whose telephone number is (571)270-7022. The examiner can normally be reached 9-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James A Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN A EVANS/Primary Examiner, Art Unit 3618